DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed on April 25, 2022 has been entered. Claims 1, 3, 4, 6-10, 13, 15-18, 23, 25, 26, 28-33 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on February 3, 2022.

Response to Arguments
Applicant’s arguments see page 8, filed April 25, 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 8-16, filed April 25, 2022, with respect to the rejections of claims 1, 3, 4, 6-10, 13, 15-18, 23, 25, 26, 28-33 under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.



Allowable Subject Matter

Claims 1, 3, 4, 6-10, 13, 15-18, 23, 25, 26, 28-33 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “having the person stand near a reference target, wherein the reference target that includes a plurality of reference markers that are recognizable by image processing software, and a plurality of second fiducials that are photogrammetrically analyzable” as the references only teach 3D modelling of a person using garments with patterns and a platform used as an aid to guide the user’s poses during scanning, however the references fail to explicitly disclose the specific type of aid regarding a reference target possessing two different types of markers for dual use in photographing and performing image processing functions in conjunction with the remaining limitations of claim 1 for the purpose of producing a 3D model of a portion of the body. 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 15 and 28, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 3, 4, 6-10, 13, 16-18, 23, 25, 26, and 29-33, these claims depend from base claims 1, 15, and 28, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 5,530,652 A – Reference is of particular relevance to the application as it discloses an automatic garment inspection and measurement system that can create a two-dimensional or three-dimensional electronic representation of an object. 
US 2020/0154061 A1 – Reference is of particular relevance to the application as it discloses embodiments facilitate in-time registration of temporally separated image acquisition sessions to obtain highly comparable images without physical restraint of the camera and/or subject, as a guide can be overlaid on a viewfinder window to indicate a real-time positional offset between a live view and a prior image according to a real-time offset. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619